luterwal revue setv ce jul uniform issue list set ep pat legend individuala individualb ira x ira y bank m companyn companyo amount a amount b date a date b date date date page of date date date date date this is in response to correspondence dated date as supplemented by correspondence dated june and submitted on your behalf by your authorized representative in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penaity of perjury in support of the ruling requested individual a and individual b are husband and wife individual a’s date of birth was date a and individual b’s date of birth was date b individual a maintained an individual_retirement_arrangement ira ira x with bank m individual b maintained an ira ira y with bank m ira x and ira y were invested in certificates of deposit which matured on date on date amount a was distributed from ira x and mailed to individual a and amount b was distributed from ira y and mailed to individual b individual a and individual b intended to roll over these ira_distributions into new iras which they intended to establish at company n formerly known as company o when they attempted to execute the rollovers a staff member at company n told them that they could not roll over distributions from an ira into an ira funded with a certificate of deposit they were confused by this information since they had always used certificates of deposit as the investment medium for their iras they were advised by the company n staff member to determine the proper rules for a rollover the distributions from iras x and y were deposited into savings accounts at a local bank on the following day date on date individual b was informed by a doctor that immediate surgery was needed to prevent permanent loss of the nerve in her dominant hand during the following weeks individual b attempted to locate a reputable doctor to perform the necessary surgery and performed research on her condition on date she went to see another doctor who reiterated that surgery should be performed as soon as possible and that the soonest date available for the surgery was date surgery was performed on date followed by a long period of convalescence and rehabilitation in addition to the health problems of individual b individual a has also suffered from conditions which required the treatment and care of doctors at a hospital which is more than miles away from individual a’s and individual b’s home these trips were time consuming and made it page of difficult to take the proper actions to successfully roll over the ira_distributions individual a receives social_security disability payments on date individuals a and b wrote a letter to the service concerning the expiration of the day rollover period in that letter individuals a and b explained that due to individual b’s illness necessity for surgery and period of convalescence and rehabilitation the distributions from their iras were not rolled over within the 60-day rollover period in this correspondence they request that the 60-day rollover period be extended in correspondence dated date the service responded by advising individuals a and b to resubmit their extension requests after their federal tax_return had been processed and that no further action could be taken until then amount a and amount b are being held in a non-ira account at a credit_union and no part of the distributions from iras x or y has been used for any purpose based on these facts and representations you request a ruling that the service waive the day rollover requirement contained in sec_408 of the code regarding amount a and amount b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page of sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates that individual a and individual b communicated their intent to a representative of company n that they wanted to roll over amount a and amount b into iras they relied on that company n representative to provide them with correct information regarding this transaction instead the representative provided them with incorrect information and shifted the burden of researching this transaction onto individuals a and b their attempt to obtain assistance from the service shortly after the expiration of the day rollover period was unsuccessful further individual a’s and individual b’s medical conditions and the resulting necessary treatments surgery convalescence and rehabilitation - prevented them from timely obtaining correct information on ira_rollovers and timely placing amount a and amount b into rollover iras therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a and amount b less amounts described below individual a is granted a period of days from the issuance of this ruling letter to contribute amount a less amounts described below into a rollover ira and individual b is granted a period of days from the issuance of this ruling letter to contribute amount b less amounts described below into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount a and amount b will be considered rollover_contributions within the meaning of sec_408 of the code in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether ira x and ira y described herein satisfied the requirements of sec_408 of the code page of this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact 1d at please address all correspondence to sincerely yours slo manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
